DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed for the parent application 15/564,600 on July 27, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on August 12, 2020 are accepted.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is objected to because it does not contain a concise statement of the technical disclosure of the claimed invention and it does not include the steps of the claimed process. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 4 of step a) “which is a free line of sight…”. It is not clear what object the term “which” refers to. For examination purpose, it is interpreted to be “a free viewing direction”. The same rejection applies to claim 7 for the substantially identical limitation.
Claim 1 recites in line 3 of step b) “…to alternatively attain irradiation unit positions…” that renders the scope of the claim indefinite. The meaning of “alternatively” is to have another option from the first option, considering that to attain irradiation unit position is the “another option” as it is being performed alternatively, it is not clear what the first option is. In other words, it is not clear what action is alternatively performed from the action of attaining. The same rejection applies to claim 7 for the substantially identical limitation.
Claim 4 recites in lines 3-4 “for example the relative position between the irradiation unit and the viewing direction”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purpose, the for example phrase is not considered part of the claimed invention.
Claim 4 recites “view direction” at the end of the claim. It is not clear whether it refers to the “free viewing direction” in line 3 of claim 1, step a). For examination purpose, they are interpreted to be the same. Consistent claim language is required. 
Claim 6 recites in lines 5-6 “issuing…the irradiation unit control data for controlling the imaging unit to attain at least one imaging position” that renders the scope of the claim indefinite. It is not clear how irradiation unit control data may control the imaging unit. Note that in claim 1, the irradiation unit control data is recited in step b) for controlling the irradiation unit, and in claim 5, line 4, the imaging unit control data is recited for controlling the imaging unit. For examination purpose, claim 6 is interpreted that imaging unit control data is issued for controlling the imaging unit. 
Claim 8 recites “at least one computer” and “at least one processor” in line 1. It is not clear if it refers to the same as the identical terms of “at least one computer” and  “at least one processor” recited in lines 8-9 of claim 7. For examination purpose, they are interpreted to be the same at least one computer and the same at least one processor.
Claims 10-11, the term “the optimal order data” lacks proper antecedent basis. Further, (1) it is not clear what the “order data” refers to; and (2) the term “optimal” is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the order data is interpreted as an order of the irradiation unit positions. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrano et al., US 2007/0003007 A1, hereinafter Carrano

Claims 1 and 7. Carrano teaches in FIG.10, 11 and 12 a computer-implemented medical data processing method (925) for determining a positional pattern of an irradiation unit for irradiating a patient with treatment radiation, 
the irradiation unit (3010) being part of an irradiation treatment device (3000; and [0008]: a LINAC 101 mounted on the end of a robotic arm 102) having an imaging device having two imaging units (1000; and [0027]: FIG.3A: an imaging system 300 includes two pairs of x-ray sources/detectors) for generating a medical image of the patient ([0043]: diagnostic imaging system 1000 may be any system capable of producing medical diagnostic images of a volume of interest in a patient), the method comprising executing, on at least one processor of at least one computer, steps of: 
a) acquiring, at the at least one processor, irradiation unit position data describing irradiation unit positions of the irradiation unit for which the imaging device has a free viewing direction onto the position of the patient which is a free line of sight from at least one of the imaging units to the position of the patient ([0027]: FIG.3A, a first pair of x-ray sources 310A/B and the second pair of x-ray sources 301C/D; [0029]: FIG.3B, x-ray sources may be mounted on the ceiling of an operating room and may be mounted on the floor of the operating room; and Abstract: stereoscopically imaging a patient at multiple locations in a radiation treatment system to enable the delivery of radiation treatments from multiple ranges of treatment angles without obstructing the imaging system or the radiation treatment) – the x-ray sources are the irradiation unit and the mounting position is the position data; 
b) determining, by the at least one processor and based on the irradiation unit position data, irradiation unit control data describing control signals for controlling the irradiation unit to alternately attain irradiation unit positions described by the irradiation unit position data, wherein the free line of sight of each a different one of the two imaging units is impeded by at least part of the irradiation unit in two immediately subsequently attained irradiation unit positions ([0008]: a LINAC 101 mounted on the end of a robotic arm 102 having multiple (e.g., 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy with beams delivered from many angles, in many planes, in an operating volume around the patient; [0010]: there are certain positions that the LINAC may be unable to occupy, either because the LINAC may block one of the imaging x-ray beams or because one of the x-ray detectors may block the radiation treatment beam; [0029]: a robotic controlled LINAC 311 administers radiation treatment from a region 312 above the patient (FIG.3B) or a region below the patient (FIG.3C); and [0052]: treatment delivery system includes a therapeutic and/or surgical radiation source 3010 (e.g., LINAC 3111)…Treatment delivery system 3000 may also include a digital processing system 3030 to control radiation source 3010) – since the robotic arm-mounted LINAC is controlled by a processing system and needs to avoid certain positions in order not to block the imaging x-ray beam, it at least implicitly teaches that the control data describing control signals is determined by the processing system to attain suitable irradiation unit positions when the free line of signal of the imaging device is impeded by the irradiation unit.  
Carrano further teaches the additional limitation recited in claim 7: a non-transitory computer readable program storage medium storing a computer program which, when running on at least one processor of at least one computer or when loaded into the memory of at least one computer, causes the at least one computer to perform the above method steps ([0046]: processing device 2010 may be configured to execute instructions for performing treatment planning operation discussed herein; claim 36; and FIG.10: system memory 2020, processing device 2020, digital processing system 1030 and 3030, storage 2030, display 2040 and input device 2050) – the above listed components are considered the at least one computer as claimed.

Claim 2. Carrano further teaches that
the irradiation unit position data is predetermined and has been generated on the basis of treatment plan data describing an irradiation treatment plan defining treatment positions which are relative positions between the irradiation treatment device and a treatment body part of the patient at which the treatment radiation shall be emitted (FIG.3B and 3C: the treatment position where the beams intersect is determined by the relative positions between the patient 309 and ROI 305 and the sources). 
 
Claim 3. Carrano further teaches that
the two imaging units are x-ray devices or an infrared-sensitive imaging device ([0027]: FIG.3A: an imaging system 300 includes two pairs of x-ray sources/detectors).  

Claim 4. Carrano further teaches that
the irradiation unit position data is predetermined and has been generated on the basis of device geometry data describing an operational geometry of the irradiation treatment device (FIGS.3-10 describes various imaging geometry each comprising various orientations of the components resulting in various arrangements of the imaging centers).

Claim 5. Carrano further teaches that
determining, based on the irradiation unit position data and by the at least one processor, imaging unit control data describing a control signal for controlling at least one of the at least two imaging units which has a free viewing direction to take an image ([0045]: the imagine source 1010 and the imaging detector 1020 are coupled to a digital processing system 1030 to control the imaging operation and process image data; and [0052]: treatment delivery system may also include a digital processing system 3030 to control radiation source 3010, imaging system 3020) – it is well-known in the field of art that the various processing units as described in FIG.11 would be capable of determining the control data as the role of these processors is to control the corresponding system.  

Claim 6. Carrano teaches the method of claim 1, and further teaches 
issuing, by the at least one processor and to the irradiation treatment device, the imaging unit control data for controlling the imaging unit to attain at least one imaging position ([0045]: the imagine source 1010 and the imaging detector 1020 are coupled to a digital processing system 1030 to control the imaging operation and process image data; and [0052]: Treatment delivery system 3000 may also include a digital processing system 3030 to control…imaging system 3020; [0039]: FIG.9B illustrates imaging system 900 with x-ray sources 901A and 901B, and x-ray detectors 906A and 906B, repositioned to generate x-ray beams that intersect at imaging center 904 without being blocked by LINAC 911) – it is well-known in the field of art that the various processing units as described in FIG.11 would be capable of issuing control data and for controlling the corresponding units that the particular processor is coupled to. 

Claim 8. Carrano teaches all the limitations of claim 7, including the at least one computer, the at least one processor, and the program storage medium ([0046], claim 36 and FIG.10).
Carrano further teaches that the at least one computer comprises a memory (FIG.10: system memory 2020, processing device 2020, digital processing system 1030 and 3030, and storage 2030) and , wherein 
the at least one computer comprises the program storage medium according to claim 7 (claim 36: a machine readable medium containing executable computer programming instructions, which when executed by a data processing system, cause the data processing system to perform the method; and [0052]: Digital processing system 3030 may include one or more general-purpose processors, special purpose processor…Digital processing system 3030 may also include other components such as memory, storage devices, network adapters and the like).  

Claim 9. Carrano teaches in FIG.11 a system for determining a positional pattern of an irradiation unit for irradiating a patient with treatment radiation, the system comprising: 
a) the at least one computer according to claim 8 (FIG.10: system memory 2020, processing device 2020, digital processing system 1030 and 3030, and storage 2030); and 
b) at least one electronic data storage device storing the irradiation unit position data, wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one electronic data storage device, the irradiation unit position data ([0052]: Digital processing system 3030 may include one or more general-purpose processors, special purpose processor…Digital processing system 3030 may also include other components such as memory, storage devices, network adapters and the like; and [0053]: Digital processing system 3030 may implement algorithms to register images…to align the patient on the treatment couch within the treatment delivery system, and to precisely position the radiation source with respect to the target volume).  

Claim 10. Carrano teaches all the limitations of claim 8 including the at least one computer (FIG.10: system memory 2020, processing device 2020, digital processing system 1030 and 3030, and storage 2030).
Carrano further teaches 
a radiation treatment system (4000), comprising: 
an irradiation treatment device (3000) comprising an irradiation unit (3010, 101) and an imaging device (1000, 300, 301C/D and 310A/B);
the at least one computer is operatively coupled to the irradiation treatment device for controlling the position of at least the irradiation unit on the basis of the optimal order data ([0008]: a LINAC 101 mounted on the end of a robotic arm 102 having multiple (e.g., 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy with beams delivered from many angles, in many planes, in an operating volume around the patient; [0010]: there are certain positions that the LINAC may be unable to occupy, either because the LINAC may block one of the imaging x-ray beams or because one of the x-ray detectors may block the radiation treatment beam; [0029]: a robotic controlled LINAC 311 administers radiation treatment from a region 312 above the patient (FIG.3B) or a region below the patient (FIG.3C); and [0052]: treatment delivery system includes a therapeutic and/or surgical radiation source 3010 (e.g., LINAC 3111)…Treatment delivery system 3000 may also include a digital processing system 3030 to control radiation source 3010).  

Claim 11. Carrano teaches all the limitations of claim 9 including the system (FIG.11) and the at least one computer (FIG.10: system memory 2020, processing device 2020, digital processing system 1030 and 3030, and storage 2030). 
Carrano further teaches 
a radiation treatment system (4000), comprising: 
an irradiation treatment device (3000) comprising an irradiation unit (3010, 101) and an imaging device (1000, 300, 301C/D and 310A/B);
the at least one computer is operatively coupled to the irradiation treatment device for controlling the position of at least the irradiation unit on the basis of the optimal order data ([0008]: a LINAC 101 mounted on the end of a robotic arm 102 having multiple (e.g., 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy with beams delivered from many angles, in many planes, in an operating volume around the patient; [0010]: there are certain positions that the LINAC may be unable to occupy, either because the LINAC may block one of the imaging x-ray beams or because one of the x-ray detectors may block the radiation treatment beam; [0029]: a robotic controlled LINAC 311 administers radiation treatment from a region 312 above the patient (FIG.3B) or a region below the patient (FIG.3C); and [0052]: treatment delivery system includes a therapeutic and/or surgical radiation source 3010 (e.g., LINAC 3111)…Treatment delivery system 3000 may also include a digital processing system 3030 to control radiation source 3010).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793